Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the Prior Art does not teach one or more electrically driven axles, each of the one or more electrically driven axles having a drive gearbox that is adapted to transmit rotary power to an associated set of vehicle wheels to propel the vehicle; 
a transmission subsystem drivingly coupled to the drive gearbox of each of the electrically driven axles; 
a synchronous motor that is drivingly coupled to the transmission subsystem; an asynchronous motor that is drivingly coupled to the transmission subsystem; and 
an electronic controller configured to control the synchronous and asynchronous motors to satisfy a torque request, the electronic controller having a memory with a plurality of first blending maps or look-up tables, the first blending maps or look-up tables each being associated with a different magnitude of a speed parameter that is related to a speed of the vehicle, each of the first blending maps or look-up tables being configured to determine fractional portions of the torque request to be produced by the synchronous and asynchronous motors that are based on a magnitude of the torque request.
With respect to claim 38, the Prior Art does not teach one or more electrically driven axles, each of the one or more electrically driven axles having a drive gearbox that is adapted to transmit rotary power to an associated set of vehicle wheels to propel the vehicle; 

a synchronous motor that is drivingly coupled to the transmission subsystem; an asynchronous motor that is drivingly coupled to the transmission subsystem; and 
an electronic controller configured to control the synchronous and asynchronous motors to satisfy a torque request, the electronic controller having a memory with a plurality of first blending maps or look-up tables, the first blending maps or look-up tables each being associated with a different magnitude of a speed parameter that is related to a speed of the vehicle, each of the first blending maps or look-up tables being configured to determine a fractional portion of the torque request to be produced by one of the synchronous and asynchronous motors based on a magnitude of the torque request; 
wherein over at least a substantial portion of the operating range of the drive system, the first blending maps or look-up tables are configured to vary the respective magnitudes of the fractional portion of the torque request to be produced by the one of the synchronous and asynchronous motors to satisfy the torque request in a manner that maximizes a combined efficiency of the synchronous and asynchronous motors in a predetermined manner.
Claims 21-53 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846